Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 10, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  151775-6                                                                                                 Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
                                                                                                                     Justices
  In re JOHNSON, Minors.                                           SC: 151775-6
                                                                   COA: 324032; 324033
                                                                   Wayne CC Family Division:
                                                                   12-506372-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the May 19, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 10, 2015
         a0707
                                                                              Clerk